t c summary opinion united_states tax_court daryl l koelemay petitioner v commissioner of internal revenue respondent docket no 24773-08s filed date daryl l koelemay pro_se ardney j boland iii for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure respondent determined for a deficiency in income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure at trial petitioner conceded that he failed to report a lump-sum_distribution from his basf pension_plan as well as a series of deemed distributions arising from money borrowed from but not repaid to his sec_401 plan account the issues thus remaining in dispute are whether petitioner is liable for the 10-percent additional tax on early distributions from qualified_retirement_plans the basf pension_plan lump-sum_distribution and the series of deemed distributions from the sec_401 plan account and whether petitioner is liable for an accuracy-related_penalty background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time he filed his petition petitioner resided in louisiana before date petitioner had been an employee of basf for years working at one of its manufacturing plants in date petitioner’s employment was terminated and basf gave petitioner a severance package basf sent the internal_revenue_service and petitioner a form_w-2 wage and tax statement for box retirement_plan on form_w-2 was checked indicating that petitioner was an active_participant in basf’s qualified_pension plan petitioner believed that the amount set forth in the form_w-2 represented the entire amount he had to report on his income_tax return but in fact the amount represented only the wages paid to petitioner from date to the date of his termination and a severance payment before his termination petitioner borrowed money from his sec_401 plan account when petitioner was laid off his participation in basf’s sec_401 plan was terminated and his debt to his sec_401 plan account was canceled after his termination in date petitioner received a lump-sum_distribution from the basf pension_plan as indicated supra p petitioner concedes that the lump-sum_distribution from his pension_plan as well as the amount previously borrowed from his sec_401 plan account should have been reported on his 1the instructions for form_w-2 box state check this box if the employee was an active_participant for any part of the year in any of the following a qualified_pension profit-sharing or stock- bonus plan described in sec_401 including a 401_k_plan instructions for forms w-2 and w-3 rev pincite federal_income_tax return which was prepared by jackson hewitt tax service petitioner had not reached age when he received the aforementioned distributions he does not recall receiving a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc with respect to his basf pension distribution discussion i application of the sec_72 additional tax to petitioner’s pension_plan and sec_401 distributions sec_72 imposes a 10-percent additional tax on any distribution from a qualified_retirement_plan that fails to satisfy one of the exceptions in sec_72 both petitioner’s basf pension_plan and his sec_401 plan are qualified_retirement_plans and distributions from each plan are subject_to the 10-percent additional tax see sec_401 k c sec_72 provides sec_72 10-percent additional tax on early distributions from qualified_retirement_plans -- imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_72 provides a list of exceptions to the additional tax imposed by sec_72 none of the exceptions applies to petitioner’s situation we therefore sustain respondent’s determination with respect to the sec_72 additional tax ii sec_6662 accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax attributable to inter alia a substantial_understatement_of_income_tax as provided in sec_6662 an understatement pursuant to sec_6662 is equal to the excess of the amount of tax required to be shown on the tax_return over the amount of tax_shown_on_the_return sec_6662 the understatement is substantial in the case of an individual if it exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 respondent has the burden of production with respect to the sec_6662 accuracy-related_penalty see sec_7491 respondent has met his burden of production 3petitioner does not argue that the burden_of_proof on this issue should be shifted to respondent under sec_7491 in any event we do not decide the issue on the burden_of_proof also regardless of whether the additional tax under sec_72 would be considered an additional_amount under sec_7491 and regardless of whether the burden of production with respect to this additional tax would be on respondent respondent has met any such burden of production by showing that petitioner received the distribution when he was less than age see h conf rept pincite 1998_3_cb_747 the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith sec_6664 this determination is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1 b income_tax regs petitioner bears the burden_of_proof that he had reasonable_cause and acted in good_faith see 116_tc_438 petitioner relied on jackson hewitt tax service to prepare his tax_return there is no evidence that his return preparer was not competent or that petitioner was not justified in relying on the preparer’s expertise in preparing his tax_return moreover it does not appear from the record that petitioner was anything but forthright with respect to information he gave to his return preparer petitioner credibly testified that he did not receive a form 1099-r reflecting his pension_plan distribution and he believed the amount of the pension_plan distribution was included in the amount reported on his form_w-2 because box was checked petitioner also credibly testified that he did not understand the process involved in borrowing money from a sec_401 plan account that his debt had been canceled and that the cancellation resulted in income we are satisfied that this is a case of a taxpayer who tried to file his income_tax return properly but was tripped up by the complexity of the internal_revenue_code on the totality of the record we find that petitioner acted in good_faith and with reasonable_cause thus we hold that the accuracy-related_penalty provided by sec_6662 is not applicable to reflect the foregoing decision will be entered under rule
